 In the Matter of STIEF.EL CONSTRUCTION CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, C. I.O.Case No. 2-R-5676.-Decided October 09, 1945Messrs. Jacob I. GoodsteinandFred W. Stie f el,both of New YorkCity, for the Company.Vitt cC Cammmer,byMr. Harold I. Cammer,of New York City, andMr. Adron Coldiron,of Tupper Lake, N. Y., for the C. I. O.Mr. Howard MoSpedon,of New York City, for the A. F. L.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofStiefel Construction Corporation, Mineville, New York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Cyril W. O'Gorman,Trial Examiner.The hearing was held at Port Henry, New York,and at New York City on June 7 and 12, 1945, and on July 10 and11, 1945.The Company, the C. I. O. and Building and ConstructionTrades Council of Greater New York, hereinafter called the A. F. L.,appeared and participated'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.1Since the close of the hearing, a motion to intervene has been filed by the AmericanFederation of Labor. It is apparent,however,that the person who filed this motion wasunaware of the intervention of the Building and Construction Trades Council.Since thatorganization has participated in this proceeding and we are placing its name on the ballot,the interests of the American Federation of Labor are being amply protected.The motionto intervene filed by the American Federation of Labor is hereby denied.64 N. L. R. B., No. 94.565 566DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYStiefel Construction Corporation, a New York corporation with itsprincipal office and place of business in New York City, is engaged inheavy construction and engineering work, principally the constructionof subways and tunnels. Since early in 1942, the Company has beenengaged in the construction of mine shafts and levels and in othertunneling operations, pursuant to a contract with the Republic SteelCorporation, at an iron mine near Mineville, New York.At thepresent time the development work being done by the Company hasreached a stage where the Company is removing about 1,000 tons ofore daily, all of which is delivered at the mouth of the mine to Re-public Steel Corporation, which operates a large processing mill ad-jacent to the mine opening.All of the processed ores are shippedfrom this processing plant to points outside the State of New York:Assuming the correctness of the Company's contention that it isstill engaged in the construction and development of the mine, the factremains that the Company's operations differ only in degree and extentfrom the operation of a full developed iron mine and are, in fact, themining of iron ore.2We find that the Company, at its Mineville, New York, operations, isengaged in commerce within the meaning of the National Labor Rela-tions Act.'II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company .Building and Construction Trades Council of Greater New York,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of its Mineville employeesuntil the C. 1. 0. has been certified by the Board in an appropriate unit.The Company urges that this proceeding is barred by reason of cer-tain agreements with the A. F. L. It was admitted, however, that the2Cf.Matter of Johns-Manville Corporation,atal., 61 N. L R. B. 1.3Matter of If. S. McClintock Company,53 N. L. R. B. 1382. STIEFEL CONSTRUCTION CORPORATION567Company's written agreements with the A. F. L. are limited to thegeographic area within a 25-mile radius of New York City, and thatwhatever agreements it has with the A. F. L. covering operations out-side that geographic area are oral.The operation here involved isapproximately 250 miles from New York City.We find that theCompany's agreements with the A. F. L. do not constitute a bar tothis proceeding.4A statement of the Trial Examiner at the hearing indicates that theCIO and the AFL represent a substantial number of employees in theunit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (E) and (7) of the Act.IV. THE APPROPRIATE UNITIn conformity with the stipulation of the parties and the entirerecord, we find that all mechanics repair first class, all shift foremen,underground foremen, timberman foremen, scraper operators, bossmechanic, explosives foreman, electricians, and drill runners, at theCompany's operations at Mineville, New York, but excluding levelforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations4 Dfatter of Eicor, Inc,46 N L. R. B 10356The Trial Examiner stated that the CIO submitted 33 authorization cards, 29 of whichbore apparently genuine original signatures of persons listed on the Company's pay roll forthe pay-roll period ending May 31, 1945, which pay roll contained the names of 52 personswithin the appropriate unit.The AFL relies upon its agreements with the Company andoral testimony at the hearing to establish its interest6The parties stipulated that none of the foremen who are included in the unit possesssupervisory authority within the Board's customary definition. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stiefel Construc-tion Corporation, Mineville, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor, Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the, pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Steelwork-ers of America, affiliated with the Congress of Industrial Organiza-tions, or by Building and Construction Trades Council of GreaterNew York, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.